English:inside English 5/2006

11/1/10

9:34 AM

Page 1

U.S. Department of Justice
Civil Rights Division

Federal Protections
Against National
Origin
Discrimination

English:inside English 5/2006

11/1/10

9:34 AM

Page 1

INTRODUCTION
Federal laws prohibit discrimination based on a
person's national origin, race, color, religion,
disability, sex, and familial status. Laws prohibiting
national origin discrimination make it illegal to
discriminate because of a person's birthplace,
ancestry, culture or language. This means people
cannot be denied equal opportunity because they or
their family are from another country, because they
have a name or accent associated with a national
origin group, because they are limited English
proficient, or because they participate in certain
customs associated with a national origin group, or
because they are married to or associate with people
of a certain national origin.
The Department of Justice's Civil Rights Division is
concerned that national origin discrimination may
go unreported in the United States because victims
of discrimination do not know their legal rights, or
may be afraid to complain to the government. If
you think you, or someone you know, has been
discriminated against because of national origin and
want to learn more about exercising your legal
rights, you should read this brochure.
This brochure explains the laws prohibiting national
origin discrimination and provides some examples.
You may find additional information about the Civil
Rights Division and its Sections on the internet at
http://www.justice.gov/crt. You may contact the
Division to report complaints of discrimination as
explained below.

1

English:inside English 5/2006

11/1/10

9:34 AM

Page 2

KNOWING YOUR LEGAL RIGHTS
The Civil Rights Division of the Department of
Justice enforces federal laws that prohibit
discrimination in:
Education
Employment
Housing
Lending
Public Accommodations
Law Enforcement / Police Misconduct
Voting
Federally-Assisted Programs
The Division also enforces laws that prohibit
discrimination on the basis of disability, protects the
civil rights of persons who are institutionalized in
certain state or local facilities, and prosecutes
crimes that are motivated by a crime victim's race,
color, or national origin.
In some cases, the Division may only become
involved if there is a "pattern or practice" of
discrimination. A "pattern or practice" generally
means that there is more than a single incident of
discrimination, and that there is a policy or repeated
conduct that is discriminatory.

CRIMINAL VIOLATIONS OF
CIVIL RIGHTS
* A young man of South Asian descent is assaulted
as he leaves a concert at a nightclub. The assailant,
a member of a skinhead group, yells racial epithets
as he beats the victim unconscious in the club's
parking lot with fists and a pipe.
* At Ku Klux Klan meetings, a Klansman tells
other members that Mexicans and Puerto Ricans
should go "back where they came from." They burn
2

English:inside English 5/2006

11/1/10

9:34 AM

Page 3

a cross in the front yard of a young Hispanic couple
in order to frighten them and force them to leave
the neighborhood. Before burning the cross, the
defendant displays a gun and gives one of his
friends another gun in case the victims try to stop
them.
* An American company recruits workers in a small
Mexican town, promising them good work at high
pay. The company smuggles the Mexicans to the
United States in an empty tanker truck. When they
finally arrive in the U.S., the workers are
threatened, told that if they attempt to leave their
factory they will be killed.
These examples could represent criminal violations
of civil rights laws. The Criminal Section of the
Civil Rights Division prosecutes people who are
accused of using force or violence to interfere with
a person's federally protected rights because of that
person's national origin. These rights include areas
such as housing, employment, education, or use of
public facilities. You can reach the Criminal Section
at (202) 514-3204 or write to:
U.S. Department of Justice
Civil Rights Division
Criminal Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

DISABILITY RIGHTS
* An HMO that enrolls Medicaid patients tells a
Mexican American woman with cerebral palsy to
come back another day for an appointment while it
provides immediate assistance to others.
This example may be a violation of federal laws
that prohibit discrimination because of disability as
well as laws that prohibit discrimination because of
3

English:inside English 5/2006

11/1/10

9:34 AM

Page 4

national origin. If you believe you have been
discriminated against because you have a disability
you may contact the Disability Rights Section at
(800) 514-0301 (voice) or 800-514-0383 (TTY), or
by e-mail at ada.complaint@usdoj.gov
You may also write to:
U.S. Department of Justice
Civil Rights Division
Disability Rights Section, NYA
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

EDUCATION
* A child has difficulty speaking English, but her
school does not provide her with the appropriate
instruction and services to help her learn English
and other subjects.
* A majority Haitian school does not offer honors
classes. Other schools in the district that do not
have many Haitian students offer both honors and
advanced placement courses.
* School officials fail to respond when AsianAmerican students complain of persistent verbal
and physical harassment by fellow students.
These examples may be violations of federal laws
that prohibit national origin discrimination in
elementary schools, secondary schools (middle and
high schools), and public colleges and universities.
The Educational Opportunities Section enforces the
Equal Educational Opportunities Act of 1974,
which requires state educational agencies and
school districts to take appropriate action to
overcome language barriers that impede English
Language Learner (ELL) students from
participating equally in educational programs. The
Section also enforces federal laws that protect
4

English:inside English 5/2006

11/1/10

9:34 AM

Page 5

students from harassment or otherwise being treated
differently and adversely based on their national
origin.
For more information, including instructions on
how to file a complaint, please visit the Section’s
website at www.justice.gov/crt/edo/. Also, you may
contact the Section directly by telephone at (202)
514-4092 or (877) 292-3804, or by email at
education@usdoj.gov. You may also write to:
U.S. Department of Justice
Civil Rights Division
Educational Opportunities Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

EMPLOYMENT
* A transit worker's supervisor makes frequent
racial epithets against the worker because his family
is from Iran. Last week, the boss put up a fake sign
on the bulletin board telling everyone not to trust
the worker because he is a terrorist.
* A woman who emigrated from Russia applies for
a job as an accountant. The employer turns her
down because she speaks with an accent even
though she is able to perform the job requirements.
* A food processing company requires applicants
who appear or sound foreign to show work
authorization documents before allowing them to
complete an employment application while native
born Caucasian applicants are not required to show
any documents before completing employment
applications. Moreover, the documents of the ethnic
employees are more closely scrutinized and more
often rejected than the same types of documents
shown by native born Caucasian employees.

5

English:inside English 5/2006

11/1/10

9:34 AM

Page 6

These examples may be violations of the law that
prohibits discrimination against an employee or job
applicant because of his or her national origin. This
means an employer cannot discipline, harass, fire,
refuse to hire or promote a person because of his or
her national origin.
If you believe an employer, labor organization or
employment agency has discriminated against you
because of your national origin, contact:
Equal Employment Opportunity Commission
(800) 669-4000
(Employers with 15 or more employees)
Office of Special Counsel
(800) 255-7688
U.S. Department of Justice
Civil Rights Division
Office of Special Counsel for Immigration-Related
Unfair Employment Practices, NYA
950 Pennsylvania Avenue, NW
Washington, D.C. 20530
osccrt@usdoj.gov
(Employers with 4 to 14 employees)
Employment Litigation Section
(202) 514-3831
U.S. Department of Justice
Civil Rights Division
Employment Litigation Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530
(State or local government employer with a pattern
or practice of illegal discrimination)
In addition, an employer may violate federal law by
requiring specific work authorization documents,
such as a green card, or rejecting such documents
6

English:inside English 5/2006

11/1/10

9:34 AM

Page 7

only from applicants of certain national origins. For
more information or to file a charge, contact the
Division's Office of Special Counsel at the above
address, toll-free number or e-mail address.

HOUSING
* A Native Hawaiian family is looking for an
apartment. They are told by the rental agent that no
apartments are available, even though apartments
are available and are shown to white applicants.
* A realtor shows a Latino family houses located
only in predominantly Latino neighborhoods and
refuses to show the family houses in predominantly
white neighborhoods.
These examples may be violations of the federal
Fair Housing Act. That law prohibits discrimination
because of national origin, race, color, sex, religion,
disability or familial status (presence of children
under 18) in housing. Individual complaints of
discrimination may be reported to the Department
of Housing and Urban Development (HUD) at
(800) 669-9777. If you believe there is a pattern or
practice of discrimination, contact the Division's
Housing and Civil Enforcement Section by
telephone at (202) 514-4713 or (800) 896-7743, or
by e-mail at fairhousing@usdoj.gov. You may also
write to:
U.S. Department of Justice
Civil Rights Division
Housing and Civil Enforcement Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

7

English:inside English 5/2006

11/1/10

9:34 AM

Page 8

LENDING
* A Latina woman is charged a higher interest rate
and higher fees than white male customers who
have similar financial histories and apply for the
same type of loan.
This example may be a violation of federal laws
that prohibit discrimination in lending because of
national origin, race, color, sex, religion, disability,
age, marital status, because any of a person's
income comes from public assistance, or because
the person has exercised rights protected under the
Consumer Credit Protection Act. If the loan is for a
home mortgage, home improvement, or other
housing-related reasons, you may file a complaint
with the Department of Housing and Urban
Development at (800) 669-9777. If the loan is for
purposes other than housing (such as a car loan),
you may file a complaint either with the lender's
regulatory agency, the Federal Trade Commission
or your state Attorney General’s office. You may
also contact the Housing and Civil Enforcement
Section at (202) 514-4713 or (800) 896-7743, or by
e-mail at fairhousing@usdoj.gov, to obtain more
information about your rights or to file a complaint.
You may also write to:
U.S. Department of Justice
Civil Rights Division
Housing and Civil Enforcement Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

PUBLIC ACCOMMODATIONS
* In a restaurant, a group of Asian Americans waits
for over an hour to be served, while white and
Latino customers receive prompt service.

8

English:inside English 5/2006

11/1/10

9:34 AM

Page 9

* Haitian American visitors to a hotel are told they
must pay in cash rather than by credit card, are
charged higher rates than other customers, and are
not provided with the same amenities, such as
towels and soap.
These examples may be violations of federal laws
that prohibit discrimination because of national
origin, race, color, or religion in places of public
accommodation. Public accommodations include
hotels, restaurants, and places of entertainment. If
you believe you have been denied access to or
equal enjoyment of a public accommodation where
there is a pattern or practice of discrimination,
contact the Housing and Civil Enforcement Section
at (202) 514-4713 or (800) 896-7743, or by e-mail
fairhousing@usdoj.gov. You may also write to:
U.S. Department of Justice
Civil Rights Division
Housing and Civil Enforcement Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

POLICE MISCONDUCT
* Police officers constantly pull over cars driven by
Latinos for certain traffic violations, but rarely pull
over white drivers for the same violations.
* A police officer questioning a man of Vietnamese
origin on the street gets angry when the man is
unable to answer his questions because he does not
speak English. The officer arrests the man for
disorderly conduct.
These examples may be violations of the Equal
Protection Clause of the United States Constitution.
They may also be violations of the Omnibus Crime
Control and Safe Streets Act of 1968. That law

9

English:inside English 5/2006

11/1/10

9:34 AM

Page 10

prohibits discrimination because of national origin,
race, color, religion, or sex by a police department
that gets federal funds through the U.S. Department
of Justice. They may also violate Title VI of the
Civil Rights Act of 1964, which prohibits
discrimination by law enforcement agencies that
receive any federal financial assistance, including
asset forfeiture property. This includes most state
and local law enforcement agencies.
Complaints of individual discrimination can be filed
with the Federal Coordination and Compliance
Section at:
U.S. Department of Justice
Civil Rights Division
Federal Coordination and Compliance Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

or contact the Federal Coordination and
Compliance Section at (888) 848-5306 or (202)
307-2678 (TDD).
Complaints of individual discrimination may also
be filed with the Office of Justice Programs at the
Office for Civil Rights, Office of Justice Programs,
U.S. Department of Justice, Washington, D.C.
20531, or contact the Office of Justice Programs at
(202) 307-0690.
The Special Litigation Section investigates and
litigates complaints that a police department has a
pattern or practice of discriminating on the basis of
national origin. To file a complaint, contact the
Special Litigation Section at (202) 514-6255 or
(877) 218-5228. You may also write to:

10

English:inside English 5/2006

11/1/10

9:34 AM

Page 11

U.S. Department of Justice
Civil Rights Division
Special Litigation Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

CIVIL RIGHTS OF
INSTITUTIONALIZED PERSONS
* A jail will not translate disciplinary hearings for
detainees who do not speak English.
* A state's psychiatric hospital has no means of
providing treatment for people who do not speak
English.
These examples may be violations of the Equal
Protection Clause of the United States Constitution.
The Special Litigation Section enforces the
constitutional rights of people held in state or local
government institutions, such as prisons, jails,
pretrial detention centers, juvenile correctional
facilities, publicly operated nursing homes, and
institutions for people with psychiatric or
developmental disabilities.
If you are a resident of any such facility and you
believe there is a pattern or practice of
discrimination based on your national origin,
contact the Special Litigation Section at (202) 5146255 or (877) 218-5228. You may also write to:
U.S. Department of Justice
Civil Rights Division
Special Litigation Section, PHB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

11

English:inside English 5/2006

11/1/10

9:34 AM

Page 12

FEDERALLY ASSISTED PROGRAMS
* A local social services agency does not provide
information or job training in Korean even though
one quarter of local residents speak only Korean.
* At a hospital in an area with a large Latino
population, employees in outpatient clinic routinely
make fun of, comment on the accents of, and
sometimes delay services to Latino patients. Latino
patients are told to bring their own interpreter
before they can see a doctor.
These examples may be violations of federal laws
that prohibit discrimination because of national
origin, race or color by programs that receive
federal funds. If you believe you have been
discriminated against by a state or local government
agency or an organization that receives funds from
the federal government, you may file a complaint
with the Division's Federal Coordination and
Compliance Section at (888) 848-5306 or
(202) 307-2678 (TDD). You may also write to:
U.S. Department of Justice
Civil Rights Division
Federal Coordination and Compliance Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

The Federal Coordination and Compliance Section
will refer the complaint to the federal funding
agency that is primarily responsible for enforcing
nondiscrimination prohibitions applicable to its
recipients.

VOTING
* A polling official requires a dark-skinned voter
who speaks with an accent and has an ethnic last

12

English:inside English 5/2006

11/1/10

9:34 AM

Page 13

name, to provide proof of American citizenship, but
does not require proof of citizenship from other
voters.
* Despite requests from voters in a large Spanishspeaking community, election officials refuse to
provide properly trained Spanish-language poll
workers and adequate election materials in Spanish,
including registration forms and ballots, or to allow
limited-English proficient voters to bring translators
into the voting booth.
The Voting Section can take action to correct the
issues raised in these examples. Federal law
prohibits various forms of voting discrimination,
including the singling out, intimidation and
harassment of voters based on their race, color or
because they speak a minority language. In
addition, federal law also requires some
jurisdictions to provide minority language election
materials and language assistance so that limitedEnglish proficient voters can cast an informed and
effective ballot. These laws also give voters who
need help reading the ballot or other election
materials the right to be assisted by someone whom
they choose (other than a representative from their
employer or union). Further, federal observers or
Voting Section staff may monitor election-day
practices in response to concerns about
discrimination in the voting process and lack of
language minority access. The Section can also take
action to address methods of election, such as atlarge or district plans, which undermine minority
voting strength.
If you believe that you have been discriminated
against in voting or denied assistance in casting
your ballot, you may contact the Division's Voting
Section at (800) 253-3931 or by e-mail at
voting.section@usdoj.gov. You may also write to:

13

English:inside English 5/2006

11/1/10

9:34 AM

Page 14

U.S. Department of Justice
Civil Rights Division
Voting Section, NWB
950 Pennsylvania Avenue, NW
Washington, D.C. 20530
When you call any of the offices listed in this
brochure, the phone will be answered in English. If
you need an interpreter, tell the operator what
language you speak. The operator will put you on
hold while an interpreter is found. Please do not
hang up. Through a language interpreter service, we
are equipped to assist callers in all languages.

Note: For persons with disabilities, this document
will be available in large print, audio tape,
computer disc, and Braille.

Please feel free to make copies of this brochure.

Issued August, 2010

14

English:inside English 5/2006

11/1/10

9:34 AM

Page 18

Federal Protections Against
National Origin Discrimination
English
www.justice.gov/crt

United States Department of Justice
Civil Rights Division
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

